
	

114 HR 5435 IH: Providing Leadership and Improving Veterans Care Act
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5435
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To prohibit the payment of bonuses to certain Department of Veterans Affairs employees pending
			 filling of Department of Veterans Affairs medical center director
			 positions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Providing Leadership and Improving Veterans Care Act. 2.Prohibition on payment of bonuses to covered employees pending filling of Department of Veterans Affairs medical center director positions (a)ProhibitionNo covered employee may be paid a bonus unless the Secretary of Veterans Affairs determines that no permanent position of Department of Veterans Affairs medical center director has been vacant for 18 consecutive months.
 (b)Covered employeesIn this section, the term covered employee means any employee of the Department of Veterans Affairs whose responsibilities include participation in the rating, ranking, or selection process for individuals to fill positions of Department medical center directors and who occupies a senior executive position (as such term is defined in section 713(g)(3) of title 38, United States Code).
 (c)Report to CongressNot later than 30 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Veterans Affairs shall submit to Congress a report outlining all vacancies in Department of Veterans Affairs medical center director positions and the duration for which each such position has been vacant.
 (d)ApplicabilityThe prohibition under subsection (a) shall apply with respect to an 18-month period that begins on or after the date of the enactment of this Act.
			
